m sever easez;l€stazé§snsa=eastmanleasedarena ana rate

Joscph F.]Goldbcr§ 6 ' A
' . ` ;' .2 . '
Ji,)g';r;:;;e]i)(lr;,h :;gé`.rorl'n;s. him Ho On RllSS L L P
AT nn vs
Septcmber 27, 2018 Oppostmj PM log
M O§".\,\;c.,\ §§,§ wci+i,\¢\§(vw'l' ~l'o €-»¢CLQ.Qci

Hon. Nelson S. Roman
United States District Judge 5 ij °"`Se g -) `§°_r;\ 0 d `St wl 22
United States Courthousc O`}Q'.c\ 0 d 2 '?»Ol g

_30_0 Quarropas Street, Courtroom 218
White Plains, NY 10601

   

 

_Re: Carroll v. The'Repuhlic Ol` France et al.. No. 7 :16-0v-02683 (NS“:§bN NELSO-N""S_ ROMAN

uNlTEo sTATEs olsrsicr wer
Dear Judge Roman: `

Consistent with Your IIonor’ s lndividual Practices In Civil Cases 3(ii),lw11te on behalf
of the Defendants to request a pre-motion conference 1n advance of filing a motion to dismiss the
Plaintifi’s com taint on three sepa1ate and independent grounds: l) the Court may not exercise
this-dic_tm§ra,ny of_the Defendants because they are foreign sovereigns and no exceptions to the
Foreign Sovereign Irnmunities- Act`(“FSIA”) apply; 2) if the Court finds that it has jurisdiction, it should
nonetheless dismiss the case on grounds of forum non conveniens because, among other reasons, almost
all of the critical evidence is in l"`rench and most of the necessary witnesses are also located in France;
and 3) in the alternative, the Complaint should be dismissed as plaintiff cannot sustain her breach of
contract action given her reliance on a provisional recommendation for grant aid which expressly states
that it is conditional and subject to a two step approval process before becoming tinal.

Background

PlaintifP s complaint invites the Court to adjudicate and nullify the results of a French
presidential election. Specitieally, Plaintiff seeks to invalidate a policy decision made by the French
government after a contested presidential election conceming the education of French students living
ahroad. Plaintiff seeks, via a class -action, to require the French government to pay for the education of
l*'rench students living abroad even though the French government (and French citizens) decided to
formally end this program during the summer of 2012.

When Nicolas Sarkozy ran for the French presidency in 2007,'one of his campaign
promises was to institute free education for all French students living abroad, starting with the last year
of secondary school. This program was called Prise en Charge (“assumption of cost ’,’) or PEC. Families
wishing to apply for PEC aid had to demonstrate that they were French citizens and that their
schoolchildren were to be enrolled in schools accredited by the Agcnce pour l’ Enseignement Fiancais a
l’ Etranger - in English the Agency for l'_`rench Edueation Abroad (the “Agency”) These familes
submitted applications to local French consulates. The consulates evaluated the applications, issued
preliminary recommendations,_ and notified applicants that the recommendations were subject to the final
approval of the National Commission For Financial Aid and the Agency. The consulates then sent the
applications to the Agency office in Paris for a final recommendation from the National Cornmission and

§1 mla.1=::.4:hr;:fii:taLelecl311;111,.1;1:1gmnt or deny aid.

,1TE rlLsn.- ”§@l_ a _'1,013/"

 

Usne sony if
i LoCUMENT §§
`!" 1 l
ll ELL CT RO ONICALLY FILLP L' §i 605 'Hll`rd Avemre v .$`m`re 2300 o N'cw lurk Ncw I'ork 1053 o telephone 212.751' .4300 facsimile 212. 751.0928
11 GC #: l Al'bany - Bcgj'afo v New York o Paim Bench o .S'amraga Sprfng.s o 'Ibromo o \1".1111jmdgmurus_\'.com
l

 

.1-=.».=_1-__= -.s-.J\ e_\m--‘-a-=.-.m ,.. 1 ..` .
- .=x. -.=n:-._-m -r_-- _-¢LL L.,¢ __._--,._w . ,-. ,

 

Fax Servel” ease 7:16-€\{-%%§§-11§3§‘21§6€1%§¥`1’1 15‘“‘?-‘lied ib/d’éiis FFaag’é §%filer

Hon. Nelson S. Roman /4

s b 2,2018 1 ~ -
mm er 7 - _ HodgsonRussn

Pag€”.?."' 'rroP.NEvs

PEC quickly became a large undertaking and became politically contentions in France, in
part because of its growing expense. When Francois Hollande ran for the presidency against Nicolas
Sarkozy in 2012, he advocated the termination of PEC. Hollande, during his campaign, indicated that he
would replace the PEC program with a program that provided financial aid only to students with §
demonstrated financial necd. Nicola_s Sarkozy, in his campaign, stated that, if elected, he would keep the
PEC program in place. d 1

During the election year, the Agency continued to administer the policies set by the
Sarkozy administration and the French foreign ministry Local consulates accepted applications and
made initial recommendations to the Agency. The Agency did not make any final decisions to grant or '
deny PEC aide before the presidential election and the complaint does not allege otherwise The election
was held in May 2012. Francois Hollande won the presidency. His administration quickly moved to
fulfill his campaign promisesl In .Tuly and August of 2012, the Presidential administration the Prime
Minister, the heads of France’s ministries, the foreign ministry, and the Agency _all took action to end the
PEC program. 7

' The Complaint

The complaint asserts a single cause of action for breach of contractl Plaintiff, a French
citizen living in the United States, alleges that she applied for grant aid to cover tuition for her daughter
for the school year 2012/2011 The letter upon which plaintiff relies as quoted in the complaint reads in
pertinent part, “I draw your attention to the fact that this proposal is made on behalf of the Local
Commission For Financial Aid of NEW YORK, subjectth t!zejinal decision of the AEFE, after ajinal
recommendation of the Natz'onal Conmzission For Financia£Ac'd. Any decision not in accordance with
this proposal will be immediately notified.” Complaint 1[ 20 (emphasis added). Substantially similar
letters were sent to other PEC applicants Although the letter is, by its express terms, conditional, Plaintiff
asserts, on behalf of herself and all others similarly situated, that the tennination of the PEC program
constituted a breach of contract to provide PEC grant aid.

The Court Mav Not E§ercise Jurisdiction Over_Defendants

It is undisputed that each defendant - the Republic of France, its foreign ministry, and the
agency that implements educational policies created by the foreign ministry - are "f`oreign states” as
defined by 28 USC § 1603(1) and thus presumptively immune from jurisdiction of U.S. courts unless an
exception to the FSIA applies Complaint1§1| ll-l3. The Complaint alleges that Defendants are not
immune from suit pursuant to the commercial activities exception. This allegation has no basis in fact or
law.

ln order to create an exception to FSIA’s presumption that jurisdiction does not exist over .
foreign sovereignties for commercial activity, the Court evaluates “whether the particular actions that the
foreign state performs (whatever the motive behind them) are the type of actions by which a private party
engages in ‘trade and traffic or commerce."’ Fr'gueroo v_ Min£stryjbr Foreign Ajjfac`rs ofSweolen, 222
F.Supp._°>d 304, 310-311 (S.D.N.Y. 2016). Courts consistently hold that the administration of large-scale
policies such as PEC do not constitute commercial activity, See, e.g., Anglo-Ibério Underwriting Mgmr_
v. P.T. Jomsostek, 600 F.3d 171 (2d Cir. 2010) (holding administration of large state-run health insurance
program fundamentally different than private market provision of health insurance). The “commercial
activity" identified by Plaintif`f is a large-scale French educational program, and the alleged breach on

 

easemasV/.tzasssa=assesslasted nasa ass err

Hon. Nelson S. Roman /4

S b 2 ,2018
eptem er 7 n Hodg§()nRuSSm.

Page":z_ 'rroaNE\'s

parties, and is precisely the sort of sovereign decision-making that is meant to be immune from
jurisdiction under the FSIA.

Alternatively, The Court Should Dismlss The
Case Under The Doctrine Of Forum Non Conveniens

 

Plaintiff’s claims are, fundamentally, a dispute between citizens ofFrance and the French
government Even if the Court determines that it has jurisdiction, the conveniences of the parties and
public considerations indicate that the action should be dismissed as filed in an inconvenient forum. See,
e.g., Car'ey v. Bayerische Hypo-Und Verer'nsbankAG, 370 F.3d 234, 237 (2d Cir. 2004). While
Plaintiff s choice of fonun is entitled to some deference, France provides an adequate alternative forum
and virtually every document likely to be relevant to the case is in the French language, most likely
witnesses are French-speakers located in France, all members of the proposed class-in the complaint will
be citizens of France, and France has a very strong interest in resolution of disputes over its educational
policies set at the presidential level.

Plaintiff’s Complaint Should Be Dismisscd For
F ailure To State A Claim Upon Which Relief Mav Be Granted

_ “To establish the existence of an enforceable agreement, a plaintiff must establish an
offer, acceptance of the offer, oonsideration, mutual assent, and an intent to be boun .” Kowalchuk v.
Stroup, 61 A.D.Bd 118, 121, 873 N.Y.S.Zd 43 (1st Dep’t 2009) (intemal citations and quotations
omitted). The complaint relies entirely on a letter that is expressly conditional and requires final
approval from both the National Commission and the Agency. Complaint1[ 20. The complaint alleges
that final approval was dcnicd. Complaint 1[ 24. In other words, the plain text of the complaint
demonstrates thatPlaintiff received notification that her proposed aid award was provisional and subject
to an additional two step approval process, and that the approval process resulted in denial of the
proposed aid award. On its face, the complaint establishes that there was not an offer, acceptance, or a
mutual intent to be bound. Finally, the complaint clearly alleges that PEC was a grant program designed
to provide “free” education to French citizens living abroad. Complaint 11 17. PEC provided grant
money without obliging recipients to repay or perform any services. The complaint conspicuously fails
to allege that Plaintiff olfered any consideration in exchange for a provisional PEC grant. Gifts without
consideration do not create an enforceable contract. See, e.g., Muckle v. UNCF, 930 F.Supp.2d 1355,
1359 (N.D.Ga., 2012) (dismissing breach of contract claim based on scholarship contract, holding
scholarship was gift Where applicant offered no consideration).

Veryt uly ur ,

. SOldberg

 

cc: Robert Berg, Esq. (via email and mail)
rea canon, ssq. (via entail and main l

 

 

§ Fa'x Server Case 7: 16- -c 9\//-0%§£-][\’]38|'1" i?o'oiiingrlii lgAEiied 10/0(2%8 Pl;tge FSf er

:F

Joseph P. Goldberg /W§
605 Third Ave., Suite 2300 _

New Yori<, NY 10158 s
Telephone: 646-218-7615 H@ég§?§§§l;i ""”"` *"“'

Pacsimile: 646-943-7070

A Regrls'tered limited liability Partnership Including Professional Associations

 

Please deliver the following pages to:
Name: Hon. Nelson S. Roman

Phone Number:

Company: United States District Judge

Facsimile: 914-390-4179

From: Joseph P. Goldberg Direct Telephone: 646-218-7615
Total Pages: (does not include cover page) 03

Today’s Date: Thursday, September 27, 2018 1:29:34 PM
Comments:

Re: Carroll v. The Repub]ic of France, et al., No. 7:16-cv-02683
(NSR)

 

Confidentiality Notice
This' is a CONFIDENTIAL transmission The sender, Hodgson Russ LLP, is a law firm representing its client.
The transmission is intended for the designated addressee only_ If you are not the intended recipient please
contact us immediately and REFRAIN FROM DISCLOSING OR USING TI-IE ENCLOSED INFORMATION IN
ANY WAY. Failure to comply with this direction may result 111 a claim that you have violated the law and/or are
liable for money damages

Thank you”for your attention to this message If you have received this transmission in error, please notify us by
telephone immediately so that we can arrange for the return of the documents to us at no cost to you.
Telephone: 646-218-7615

 

 

 

Al'ba.ny l Bu_}§"alo * New Yortl: ' Palm Beach “ Samtoga Springs * Torom‘o ' umm’.hm'gsanru.rs.com

 

